BASCHAB, Judge,
concurring specially.
Based on Ex parte Hamlett, I am compelled to concur. However, as the dissent stated on application for a rehearing in Ex parte Hamlett, “the failure to swear the jury venire is the kind of judicial error the defendant must object to in the trial court to preserve it for appellate review.” — So.2d at -(citing Washington v. State, 81 Ala. 35, 38, 1 So. 18, 20 (1887)). Longstanding precedent also establishes that error cannot be predicated on a silent record. See Schrimsher v. State, 25 Ala.App. 471, 149 So. 353 (Ala.Ct.App.1933); Doby v. State, 15 Ala.App. 591, 74 So. 724 (Ala.Ct.App.1917). Therefore, I urge the Alabama Supreme Court to reconsider its decision in Ex parte Hamlett.